t c memo united_states tax_court kenneth andrew baratelle petitioner v commissioner of internal revenue respondent docket no filed date kenneth andrew baratelle pro_se paul k voelker for respondent memorandum opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty pursuant to sec_6662 ' of dollar_figure for ‘a111 section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure - - petitioner filed a petition seeking a redetermination of the deficiency and contesting his liability for the penalty following concessions the issues for decision are whether petitioner may deduct schedule c profit or loss from business_expenses in excess of those conceded by respondent and whether petitioner is liable for the accuracy-related_penalty background prior to trial the parties filed a stipulation of facts which did little more than outline the factual disputes remaining for trial and provide to the court various written summaries of petitioner’s litigating positions and a supplemental stipulation of facts to the extent that the stipulations reflect agreement regarding material facts those facts are summarized below and are found accordingly petitioner resided in henderson nevada at the time he filed his petition in this case in date petitioner’s employer mattel terminated petitioner’s employment at that time petitioner who had more than years of manufacturing experience in the toy industry respondent also proposed adjustments for a state tax_refund that petitioner allegedly received and to petitioner’s exemptions and itemized_deductions the parties agree that petitioner is not required to include any state tax_refund in income and that the remaining adjustments are computational was earning a salary in excess of dollar_figure per year following the termination of his employment petitioner promptly began to look for an income source to replace his lost income he ultimately decided to start a manufacturing consulting business kab consulting and did so in on schedule c of his federal_income_tax return petitioner deducted expenses allegedly paid in connection with kab consulting respondent audited petitioner’s return and in a notice_of_deficiency dated date proposed adjustments disallowing all of petitioner’s schedule c deductions because petitioner failed to substantiate them during the trial in this case respondent modified his litigating position and conceded that the following adjustments to petitioner’s schedule c deductions were appropriate claimed deduction per return allowed disallowed advertising dollar_figure dollar_figure dollar_figure car and truck big_number --q- big_number depreciation sec_179 exp big_number big_number big_number insurance -q- legal prof big_number big_number -q- office expense -q- repair sec_425 -q- supplies -q- travel big_number big_number meals enter dollar_figure x big_number ‘967 big_number utilities phone --o- wages big_number -q- big_number total dollar_figure dollar_figure dollar_figure ‘respondent conceded that petitioner substantiated meal and entertainment_expenses of dollar_figure after applying the sec_274 limitation the correct deduction for meals and entertainment appears to be dollar_figure not dollar_figure we have adjusted the figures above accordingly we address each of the remaining disputed adjustments and the applicable legal principles below in general ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business see sec_162 a taxpayer 1s required to maintain records sufficient to establish the amount of his deductions see sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in some circumstances see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite for certain kinds of business_expenses such as travel meal and entertainment_expenses and those expenses attributable to listed_property sec_274 overrides the rule_of cohan v commissioner see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date listed_property includes any passenger_automobile and any other_property used as a means of transportation under sec_280f d a and unless excepted by sec_280f d c or d b under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable see sec_274 sec_6001 sec_1 6001-l1 a e income_tax regs if sec_274 applies we may not use the cohan doctrine to estimate those expenses covered by that section advertising expenses petitioner claimed a deduction of dollar_figure for advertising expenses on his schedule c at trial petitioner contended that he was entitled to a larger deduction than that claimed on his schedule c and presented a document entitled summary of mktg expenses showing total advertising expenses of dollar_figure among the items listed on the summary were four purchases of personal clothing totaling dollar_figure the cost of personal clothing is not deductible and petitioner so conceded at trial see sec_262 28_tc_1278 affd 262_f2d_411 2d cir also included on petitioner’s summary of his advertising expenses were the following items which were paid_by check date payee amount cfll dollar_figure cfll dollar_figure jewish federation dollar_figure or co register dollar_figure jewish federation dollar_figure tcb printers dollar_figure tcb printers dollar_figure cypress high dollar_figure city of cypress dollar_figure franklin photo dollar_figure landell dollar_figure playthings dollar_figure csulb dollar_figure city of cypress dollar_figure or co register dollar_figure city of cypress dollar_figure city of cypress dollar_figure city of cypress dollar_figure total dollar_figure - the parties have agreed that the above checks were issued to the named payees in the amounts stated and respondent has conceded that petitioner is entitled to deduct advertising expenses of dollar_figure petitioner testified that most of the expenditures were for advertisements business cards brochures and trade publications petitioner could not recall the purpose of some of the items such as the dollar_figure expenditure to franklin photo the dollar_figure expenditure to landell school and the multiple expenditures to the city of cypress on date petitioner did not introduce as evidence any advertisement business cards or other business items allegedly purchased with the listed checks petitioner also claimed a miscellaneous cash amount of dollar_figure to cover miscellaneous amounts that he allegedly spent but could not remember or substantiate petitioner conceded at trial that this amount was an estimate on this record we conclude that respondent’s concession of dollar_figure for advertising is reasonable and we sustain respondent’s adjustment to petitioner’s advertising expense deduction as modified car and truck expenses on his schedule c petitioner claimed a deduction for car and truck expenses in the amount of dollar_figure in connection --- - with that deduction petitioner stated in part iv information on your vehicle of his schedule c that he placed his vehicle in service for business purposes on date and that he subseguently drove the vehicle big_number miles of which big_number were for business big_number were for commuting and big_number were for other at trial petitioner contended that he is entitled toa larger deduction for car and truck expenses in the total amount of dollar_figure as reflected on an exhibit entitled summary of auto expenses petitioner alleged that he drove big_number miles for business purposes and that the business use of his vehicle was summarized on an exhibit entitled daily log although petitioner admits that the entries in the daily log were not made contemporaneously he contends that the daily log was reconstructed using contemporaneous notes that he filled out each time he traveled on business and then threw ina box petitioner did not introduce into evidence the notes he claims he kept in the box respondent conceded on brief that petitioner used his automobile for business purposes and that he has documented business mileage of miles respondent also conceded that petitioner substantiated the following automobile expenses lease payments dollar_figure insurance and lic big_number oil max total dollar_figure --- - after estimating petitioner’s fuel expense respondent conceded that petitioner is entitled to a deduction for car and truck expenses in the amount of dollar_figure although we have no doubt that petitioner had more automobile expenses than those listed above and probably drove more business miles than respondent conceded we agree petitioner’s failure to substantiate his automobile expenses forecloses any greater deduction sec_274 provides in pertinent part that no deduction or credit shall be allowed under sec_162 with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the use of the property and c the business_purpose of the expense or other item sec_1_274-5t temporary income_tax regs provides a more detailed statement confirming that a taxpayer must prove the following with respect to listed_property a the amount of each separate expenditure with respect to an item of listed_property such as the cost of lease payments the cost of maintenance and repairs or other expenditures b the amount of each business use based on the appropriate measure ie mileage for automobiles and the total use of the listed_property for the taxable_period c the date of the expenditure or use with -- - respect to listed_property and d the business_purpose for an expenditure or use petitioner simply did not comply with sec_274 petitioner did not maintain a contemporaneous diary calendar or mileage log of his business travel and he has failed to prove that he otherwise made a record of the alleged business use of his automobile at or near the time of the use he did not retain receipts for most of the expenses he claimed to have paid and he did not establish the total business miles driven during even after we gave petitioner the opportunity to produce additional records to respondent and the court following trial petitioner failed to take the necessary steps to supplement the record in this case on this record we sustain respondent’s adjustment to petitioner’s car and truck expense deduction as modified depreciation and sec_179 expenses on his schedule c petitioner claimed total deductions for depreciation and sec_179 expense of dollar_figure on form_4562 depreciation and amortization part i election to expense certain tangible_property sec_179 petitioner described the property as computer fax printer furniture desks chairs lamps and claimed a cost of dollar_figure petitioner now contends that he is entitled to a greater sec_179 deduction as reflected on an exhibit entitled summary of expenses that exhibit shows the following items date payee amount checks cerritos trophy dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure matt’s glass mirror dollar_figure van hygan smith dollar_figure bradex dollar_figure bradex dollar_figure circuit city dollar_figure circuit city dollar_figure fedco dollar_figure matt’s glass mirror dollar_figure bradex dollar_figure fedco dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure van hygan smith dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure aaron brothers dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure bradex dollar_figure van hygan smith dollar_figure bradex dollar_figure bradex dollar_figure sheryl davenport dollar_figure bradex dollar_figure misc dollar_figure charges shelves cabinets dollar_figure adv computer systems dollar_figure service merchandise dollar_figure office depot dollar_figure office depot dollar_figure office depot dollar_figure items purchased in ken crane dollar_figure wickes dollar_figure total dollar_figure the parties agree that petitioner is entitled to deduct as sec_179 expenses the items listed as charges above the cost of which totals dollar_figure with respect to furniture purchased from wickes totaling dollar_figure the record shows that the furniture was purchased in petitioner did not begin his consulting business until sec_179 provides that the property must be acquired by purchase for use in the active_conduct_of_a_trade_or_business since petitioner was not engaged in his consulting business during the purchase_price of the furniture is not deductible under sec_179 see reynolds v commissioner tcmemo_2000_20 respondent conceded however that petitioner is entitled to a depreciation deduction of dollar_figure for his wickes furniture basis----dollar_figure salvage-dollar_figure useful life--5 years petitioner also claimed a sec_179 deduction for the cost of a television television stand and vcr petitioner conceded at trial that he did not use these items exclusively for business purposes sec_1_179-1 income_tax regs provides that a sec_179 expense deduction may be claimed only for the portion of the cost attributable to business use and that no such deduction is allowed if the business use is less than percent petitioner claims that he used and intended to use the television and the vcr to make tapes but he failed to show how much this equipment was used for business consequently petitioner has not established that he is entitled to a deduction for the cost of these items under sec_179 respondent conceded however that petitioner is entitled to a depreciation deduction of dollar_figure with respect to these items basis--dollar_figure salvage----dollar_figure business use--20 percent useful life---5 years petitioner also claimed a sec_179 deduction for payments to cerritos trophy matt’s glass mirror van hygan smith aaron brothers and bradex totaling dollar_figure petitioner contends these payments were for decorative plates identification plaques and frames for the plates and a glass case to hold the plates respondent contends that petitioner has failed to demonstrate any business use for these items and that petitioner’s claimed deduction for their cost should not be allowed we agree that petitioner was required to substantiate the business use of these items and that petitioner failed to do so finally petitioner claimed a sec_179 deduction for payments to fedco and sheryl davenport and miscellaneous cash payments totaling dollar_figure petitioner could not recall the purpose of any of these payments and did not establish that the expenditures were deductible under sec_179 we sustain respondent’s adjustment of petitioner’s sec_179 expenses and depreciation_deductions as modified travel_expenses on his schedule c petitioner claimed a deduction for travel in the amount of dollar_figure petitioner now contends that he is entitled to a larger deduction for travel in the total amount of dollar_figure as shown on an exhibit entitled summary of travel_expenses respondent has conceded items totaling dollar_figure and has disallowed the remaining items as follows dog boarding date description amount animal inns of america dollar_figure animal inns of america dollar_figure airfare date description amount american airlines dollar_figure united airlines dollar_figure date date date date date -- - american airlines dollar_figure southwest airlines dollar_figure lodging description amount dana inn marina dollar_figure hillcrest motel dollar_figure radisson hotel dollar_figure meals golf description amount doubletree hotel dollar_figure carlton oaks dollar_figure other items with receipts description amount bay tree dollar_figure tee sea resort dollar_figure passport renewal description amount passport service dollar_figure traffic fines and towing description amount barstow traffic court dollar_figure car rental dollar_figure mb towing dollar_figure -- - miscellaneous cash date description amount miscellaneous dollar_figure total dollar_figure ‘petitioner’s claimed expenditure was dollar_figure respondent conceded dollar_figure petitioner agrees that this amount was not for car rental but was for a traffic fine petitioner is not entitled to deduct amounts spent to board his dog see 56_tc_297 expenses_incurred to board taxpayer’s dogs are nondeductible personal expenses likewise the cost of renewing petitioner’s passport is a nondeductible personal_expense see wenz v commissioner tcmemo_1995_277 passport renewal fees classified as nondeductible personal expenses traffic fines and towing paid in connection with those fines also are nondeductible see sec_162 respondent disallowed the balance of the contested items for failure to substantiate either the payment or the business_purpose of the payment we agree that the items in question are subject_to the strict substantiation requirements of sec_274 and that petitioner has failed to satisfy them petitioner claimed airfare but presented no documentation that he actually paid for the airfare while we do not doubt that petitioner flew to the places he described there is no credible_evidence in the record to prove that petitioner paid for the airfare petitioner’s airfare could have been paid_by a third party or purchased with frequent flier mileage on this record we simply do not know what happened sec_274 d requires more substantiation than simply a taxpayer’s testimony see langer v commissioner tcmemo_1990_268 deduction for airfare disallowed without receipt affd 980_f2d_1198 8th cir likewise petitioner had no receipts or other documentation to support his deduction of lodging meals and golf these expenses also are subject_to the requirements of sec_274 and the requirements have not been met in this case see also sec_1_274-5t and temporary income_tax regs although petitioner had receipts for expenditures at the tee sea resort and the bay tree petitioner did not substantiate the nature of the expenditures or their business_purpose petitioner claimed that the bay tree expense was for lodging but this does not appear to be the case respondent already has conceded petitioner’s lodging_expenses of dollar_figure for that trip petitioner offered no explanation for the tee sea resort expense we sustain respondent’s adjustment to petitioner’s travel expense deduction as modified -- - meals and entertainment_expenses on his schedule c petitioner claimed a deduction for meals and entertainment in the amount of dollar_figure calculated as follows meals and entertainment dollar_figure less limitation of sec_274 big_number total deduction dollar_figure petitioner now contends that he is entitled to a deduction for meals and entertainment of dollar_figure calculated as follows meals and entertainment dollar_figure less limitation of sec_274 big_number total revised deduction dollar_figure of the revised meals and entertainment_expenses claimed by petitioner respondent conceded that petitioner has substantiated meals and entertainment_expenses of dollar_figure before the percent limitation of sec_274 is applied respondent maintains that he has allowed a deduction for substantially_all of the items for which petitioner has presented documentary_evidence except for the cost of golfing we have reviewed the record and we agree petitioner failed to substantiate the remainder of the items claimed the remaining items fell into two categories---meals for which petitioner presented no documentation dollar_figure and golf expenses as to which petitioner failed to substantiate all of the elements required by sec_274 dollar_figure sec_274 d requires adequate documentation of a covered expense and its business_purpose see moylan v commissioner tcmemo_1968_15 expenses of golf outings disallowed where taxpayer did not show direct relationship between expense and conduct of business sec_1_274-5t temporary income_tax regs we sustain respondent’s adjustment to petitioner’s meals and entertainment_expense_deduction as modified wage expense on his schedule c petitioner claimed a deduction for wages in the amount of dollar_figure the items allegedly included in calculating the deduction were listed on an exhibit entitled wage expenses petitioner contends that he paid various people amounts from dollar_figure to dollar_figure for clerical and research work and for computer training petitioner did not maintain any documentation regarding the alleged wage payments although he claimed that he made the payments in cash he did not obtain any receipts for the payments the record is devoid of any credible_evidence substantiating the alleged wage payments as a businessperson petitioner surely knew that he was required to substantiate his business deductions petitioner failed to offer any evidence other than his own testimony to prove that he actually made the wage payments we are not required to accept a taxpayer’s self- serving and uncorroborated testimony see 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 since we are unwilling to accept petitioner’s testimony without some corroboration on this issue we sustain respondent’s adjustment disallowing petitioner’s wage deduction accuracy-related_penalty respondent has proposed an accuracy-related_penalty against petitioner for under sec_6662 sec_6662 a authorizes respondent to impose a penalty in an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation see sec_1_6662-3 income_tax regs a - taxpayer is not liable for the penalty if he shows that he had reasonable_cause for the underpayment and that he acted in good_faith see sec_6664 petitioner failed to maintain adeguate records to substantiate the deductions he claimed on his schedule c see sec_6001 sec_1_6001-1 income_tax regs he offered no evidence at trial to explain this failure accordingly we hold that petitioner is liable for an accuracy-related_penalty under sec_6662 for in an amount to be calculated in accordance with this opinion to reflect the foregoing decision will be entered under rule
